DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 2005/0241799 A1).

Re. claims 1, 10, and 16: Malone discloses a heat transfer system (300) for electronic enclosures, the system comprising:
an electronic enclosure (330) housing at least one electronic component (304) and including a volume (inside of the chassis 302) for a first fluid (ambient air); (see fig. 3A, B; para. 0035-0041)
a sealed cavity (pipes and cold plates 306, 318) disposed within the electronic enclosure and containing within itself a second fluid (liquid coolant) that is physically separated from the first fluid; and (see fig. 3A, B; para. 0035-0041)
a heat transfer device (320) having a first surface (plate shaped fins) configured to directly interface with the first fluid and a second surface (inner pipes) configured to directly interface with the second fluid. (see fig. 3A, B; para. 0047-0051)
wherein the heat transfer device is a single integrated piece. (see fig. 3A, B)

Re. claims 2, 11, and 17: Malone discloses a cold plate (308), wherein the heat transfer device (320) is configured to couple to the cold plate to form the sealed cavity between itself and the cold plate, and the cold plate is configured to provide the sealed cavity with access to the second fluid so that the second fluid may flow through the sealed cavity. (see fig. 3A, B; para. 0037, 0044-0045)

Re. claims 5 and 13: Malone discloses wherein the sealed cavity between the heat transfer device and the cold plate is sealed by an O-ring or other elastomer seal (bellows 310 of plastic or rubber). (see fig. 3B; para. 0014-0015, 0035-0036)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. as applied to claim 2 above, and further in view of Seiler et al. (US 2004/0238162 A1).

Re. claims 6 and 14: Malone discloses:
wherein the first surface (plate shaped fins of 320) comprises a top surface of the heat transfer device and top surface protrusions extending from the top surface into the electronic enclosure (330) (see fig. 3A, B)
Malone fails to disclose:
the second surface comprises a bottom surface of the heat transfer device and bottom surface protrusions extending from the bottom surface into the sealed cavity.
However, Seiler discloses:
a heat transfer device (10) having a first surface (20) configured to directly interface with the first fluid (air) and a second surface (26) configured to directly interface with the second fluid (liquid coolant); (see fig. 1-4; para. 0031-0034, 0056) 
wherein the first surface comprises a top surface (surface of fins 20) of the heat transfer device and top surface protrusions extending from the top surface into the electronic enclosure; and (see fig. 4; para. 0032-0036)
the second surface comprises a bottom surface (surface of protrusions 34) of the heat transfer device and bottom surface protrusions extending from the bottom surface into the sealed cavity. (see fig. 4; para. 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the heat exchanger of Malone in the manner taught by Seiler. One of ordinary skill would have been motivated to do this in order to improve the heat exchange from the liquid to air in the device and to turbulize fluid flow. (Seiler para. 0033)

Re. claims 7 and 18: Seiler discloses wherein the top surface protrusions have a geometry that is optimized for gas flow, and the bottom surface protrusions have a geometry that is optimized for liquid flow. (see fig. 1-4; para. 0031-0035)

Re. claims 9, 15, and 20: Seiler discloses, wherein a channel (26) passes through the top surface protrusions (20) and connects to the sealed cavity formed between the heat transfer device and the cold plate such that the second fluid may flow through the sealed cavity and through the channel. (see fig. 5, 6; para. 0039-0043)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10-12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, and 13  of U.S. Patent No. 11,178,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Allowable Subject Matter
Claims 3, 4, 8, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed as specified above.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 3 and 12: the limitations of “wherein a recess is formed within the cold plate, and the heat transfer device is inserted into the recess to form the sealed cavity” in combination with the remaining limitations in the claim cannot be found in the prior art. The heat transfer device being inserted in a recess of the cold plate would not have been obvious to one of ordinary skill in the art in view of the closest prior art. 

Re. claim 8 and 19: the limitations of “a stacked, fin-shaped geometry, and wherein heat pipes are integrated into the top surface protrusions” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to add heat pipes to the cold plate as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2021/0176896 A1) discloses a cold plate assembly with a removable cooling adapter. Boyle et al. (US 2012/0318355 A1) discloses a heat transfer device working between liquid and gas fluids. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 30, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835